DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable with respect to claims 1-20 of US Patent 10,840,998 in view of Rao et al. (US 2014/0200038; “Rao”; cited in IDS submitted on 06/04/2021).  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in US Patent 10,840,998 with obvious wording variations. Take an example of comparing claim 1 of pending application and claim 25 of US Patent 10,840,998:
Pending Application 17/229.413
US Patent 11,006,282 
a method for controlling network parameters of a vehicle, the method comprising
a method for controlling network parameters of a vehicle, the method comprising
establishing, by the vehicle, a first connection to a first network; predicting based on sensed information of the vehicle, a predicted future state of the vehicle including future position information
establishing, by the vehicle, a first connection to a first network; predicting based on sensed information of the vehicle, a predicted future state of the vehicle including future position information
predicting based on sensed information of the vehicle, a predicted future state of the vehicle including future position information
predicting based on sensed information of the vehicle, a predicted future state of the vehicle including future position information
obtaining first network performance data of the first network associated with the predicted future state of the vehicle
obtaining first network performance data of the first network associated with the predicted future state of the vehicle
applying a model of the first network to determine, based on the first network performance data, first network parameters that the model predicts will achieve at least a first target quality score when applied to configure the connection of the vehicle to the first network
determining, based on the first network performance data, first network parameters associated with the first connection to the first network that result in a first target predicted quality score associated with the first connection
configuring a communication system of the vehicle according to the first network parameters
configuring a communication system of the vehicle according to the first network parameters
transmitting, by the communication system, a first data stream over the first network
transmitting, by the communication system, a first data stream over the first network

measuring performance of the first connection to the first network

determining if the measured performance sufficiently matches performance associated with the first target predicted quality score

responsive to the measured performance sufficiently matching, recording a successful update of the first network parameter


However, US Patent 11,006,282 does not explicitly disclose applying a model of the first network to determine, based on the first network performance data, first network parameters that the model predicts will achieve at least a first target quality score when applied to configure the connection of the vehicle to the first network.
However, in a similar field of endeavor, Rao teaches applying a model of the first network to determine, based on the first network performance data [Rao ¶ 0059: based at least in part on wireless network communication service signal qualities that are associated with different regions of the particular map (here, signal qualities are analogous to first network performance data mapped, i.e. modeled, to specific geographic regions; see also ¶¶ 0060-0061: different models relating to signal quality at, e.g., certain times, for certain networks technologies, etc.), the mobile device can determine that it is going to enter a region having a wireless network communication service signal quality that is less than a specified threshold], first network parameters that the model predicts will achieve at least a first target quality score when applied to configure the connection of the vehicle to the first network [Rao ¶ 0039: the mobile device can determine an amount of time that it is going to be traveling within the region and can instruct applications to begin caching wirelessly streamed data at a rate that enables the applications to pre-cache a quantity of data sufficient to permit the applications to continue presenting content, throughout the mobile device's presence within the region, at a rate at least as fast as a rate at which the applications had been presenting the content prior to the mobile device's entry into the region (here, the determination of a caching rate to maintain a level of content presentation of streamed content is analogous to determining first network parameters that will achieve a target quality score)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize a geospatial model with associated network performance data to determine a caching rate of streamed data.  The motivation to do so would be facilitate continuity of network services in network environments with limited network performance [Rao ¶¶ 0001-0003].

Take an example of comparing claim 10 of pending application and claim 10 of US Patent 10,840,998:
Pending Application 17/229.413
US Patent 11,006,282 
a non-transitory computer-readable storage medium storing instructions for controlling network parameters of a vehicle, the instructions when executed by a processor causing the processor to perform steps including
a non-transitory computer-readable storage medium storing instructions for controlling network parameters of a vehicle, the instructions when executed by a processor causing the processor to perform steps including
establishing, by the vehicle, a first connection to a first network; predicting based on sensed information of the vehicle, a predicted future state of the vehicle including future position information
establishing, by the vehicle, a first connection to a first network; predicting based on sensed information of the vehicle, a predicted future state of the vehicle including future position information
predicting based on sensed information of the vehicle, a predicted future state of the vehicle including future position information
predicting based on sensed information of the vehicle, a predicted future state of the vehicle including future position information
obtaining first network performance data of the first network associated with the predicted future state of the vehicle
obtaining first network performance data of the first network associated with the predicted future state of the vehicle
applying a model of the first network to determine, based on the first network performance data, first network parameters that the model predicts will achieve at least a first target quality score when applied to configure the connection of the vehicle to the first network
determining, based on the first network performance data, first network parameters associated with the first connection to the first network that result in a first target predicted quality score associated with the first connection
configuring a communication system of the vehicle according to the first network parameters
configuring a communication system of the vehicle according to the first network parameters
transmitting, by the communication system, a first data stream over the first network
transmitting, by the communication system, a first data stream over the first network

measuring performance of the first connection to the first network

determining if the measured performance sufficiently matches performance associated with the first target predicted quality score

responsive to the measured performance sufficiently matching, recording a successful update of the first network parameter


However, US Patent 11,006,282 does not explicitly disclose applying a model of the first network to determine, based on the first network performance data, first network parameters that the model predicts will achieve at least a first target quality score when applied to configure the connection of the vehicle to the first network.
However, in a similar field of endeavor, Rao teaches applying a model of the first network to determine, based on the first network performance data [Rao ¶ 0059: based at least in part on wireless network communication service signal qualities that are associated with different regions of the particular map (here, signal qualities are analogous to first network performance data mapped, i.e. modeled, to specific geographic regions; see also ¶¶ 0060-0061: different models relating to signal quality at, e.g., certain times, for certain networks technologies, etc.), the mobile device can determine that it is going to enter a region having a wireless network communication service signal quality that is less than a specified threshold], first network parameters that the model predicts will achieve at least a first target quality score when applied to configure the connection of the vehicle to the first network [Rao ¶ 0039: the mobile device can determine an amount of time that it is going to be traveling within the region and can instruct applications to begin caching wirelessly streamed data at a rate that enables the applications to pre-cache a quantity of data sufficient to permit the applications to continue presenting content, throughout the mobile device's presence within the region, at a rate at least as fast as a rate at which the applications had been presenting the content prior to the mobile device's entry into the region (here, the determination of a caching rate to maintain a level of content presentation of streamed content is analogous to determining first network parameters that will achieve a target quality score)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize a geospatial model with associated network performance data to determine a caching rate of streamed data.  The motivation to do so would be facilitate continuity of network services in network environments with limited network performance [Rao ¶¶ 0001-0003].

Take an example of comparing claim 19 of pending application and claim 18 of US Patent 10,840,998:
Pending Application 17/229.413
US Patent 11,006,282 
a vehicle system comprising
a vehicle system comprising
a drive system
a drive system
a plurality of vehicle sensors
a plurality of vehicle sensors
a processor
a processor
a non-transitory computer-readable storage medium storing instructions for controlling network parameters of a vehicle, the instructions when executed by the processor causing the processor to perform steps including
a non-transitory computer-readable storage medium storing instructions for controlling network parameters of a vehicle, the instructions when executed by the processor causing the processor to perform steps including
establishing, by the vehicle, a first connection to a first network; predicting based on sensed information of the vehicle, a predicted future state of the vehicle including future position information
establishing, by the vehicle, a first connection to a first network; predicting based on sensed information of the vehicle, a predicted future state of the vehicle including future position information
predicting based on sensed information of the vehicle, a predicted future state of the vehicle including future position information
predicting based on sensed information of the vehicle, a predicted future state of the vehicle including future position information
obtaining first network performance data of the first network associated with the predicted future state of the vehicle
obtaining first network performance data of the first network associated with the predicted future state of the vehicle
applying a model of the first network to determine, based on the first network performance data, first network parameters that the model predicts will achieve at least a first target quality score when applied to configure the connection of the vehicle to the first network
determining, based on the first network performance data, first network parameters associated with the first connection to the first network that result in a first target predicted quality score associated with the first connection
configuring a communication system of the vehicle according to the first network parameters
configuring a communication system of the vehicle according to the first network parameters
transmitting, by the communication system, a first data stream over the first network
transmitting, by the communication system, a first data stream over the first network

measuring performance of the first connection to the first network

determining if the measured performance sufficiently matches performance associated with the first target predicted quality score

responsive to the measured performance sufficiently matching, recording a successful update of the first network parameter


However, US Patent11,006,282 does not explicitly disclose applying a model of the first network to determine, based on the first network performance data, first network parameters that the model predicts will achieve at least a first target quality score when applied to configure the connection of the vehicle to the first network.
However, in a similar field of endeavor, Rao teaches applying a model of the first network to determine, based on the first network performance data [Rao ¶ 0059: based at least in part on wireless network communication service signal qualities that are associated with different regions of the particular map (here, signal qualities are analogous to first network performance data mapped, i.e. modeled, to specific geographic regions; see also ¶¶ 0060-0061: different models relating to signal quality at, e.g., certain times, for certain networks technologies, etc.), the mobile device can determine that it is going to enter a region having a wireless network communication service signal quality that is less than a specified threshold], first network parameters that the model predicts will achieve at least a first target quality score when applied to configure the connection of the vehicle to the first network [Rao ¶ 0039: the mobile device can determine an amount of time that it is going to be traveling within the region and can instruct applications to begin caching wirelessly streamed data at a rate that enables the applications to pre-cache a quantity of data sufficient to permit the applications to continue presenting content, throughout the mobile device's presence within the region, at a rate at least as fast as a rate at which the applications had been presenting the content prior to the mobile device's entry into the region (here, the determination of a caching rate to maintain a level of content presentation of streamed content is analogous to determining first network parameters that will achieve a target quality score)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize a geospatial model with associated network performance data to determine a caching rate of streamed data.  The motivation to do so would be facilitate continuity of network services in network environments with limited network performance [Rao ¶¶ 0001-0003].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 10-12, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 2014/0200038; “Rao”; cited in IDS submitted on 06/04/2021) in view of Addepalli et al. (US 2012/0182935; “Addepalli”; cited in IDS submitted on 06/04/2021).
Regarding claim 1, Rao teaches a method for controlling network parameters of a vehicle, the method comprising: 
predicting based on sensed information of the vehicle, a predicted future state of the vehicle including future position information [Rao ¶ 0036: based at least in part on the mobile device's current location, the mobile device's current direction of travel, and the mobile device's current speed of travel, collected from sensors, the mobile device can determine that it will enter the region within a specified threshold amount of time (i.e. future position]; 
obtaining first network performance data of the first network [Rao ¶ 0038: mobile device can receive map data that indicates, for each particular region designated within the map data, a wireless network communication service signal quality existing within that particular region; ¶ 0059: each of a plurality of maps associated with a particular network] associated with the predicted future state of the vehicle [Rao ¶ 0038: mobile device can determine that it is traveling on a course that will take it into a region of the map data]; 
applying a model of the first network to determine, based on the first network performance data [Rao ¶ 0059: based at least in part on wireless network communication service signal qualities that are associated with different regions of the particular map (here, signal qualities are analogous to first network performance data mapped, i.e. modeled, to specific geographic regions; see also ¶¶ 0060-0061: different models relating to signal quality at, e.g., certain times, for certain networks technologies, etc.), the mobile device can determine that it is going to enter a region having a wireless network communication service signal quality that is less than a specified threshold], first network parameters that the model predicts will achieve at least a first target quality score when applied to configure the connection of the vehicle to the first network [Rao ¶ 0039: the mobile device can determine an amount of time that it is going to be traveling within the region and can instruct applications to begin caching wirelessly streamed data at a rate that enables the applications to pre-cache a quantity of data sufficient to permit the applications to continue presenting content, throughout the mobile device's presence within the region, at a rate at least as fast as a rate at which the applications had been presenting the content prior to the mobile device's entry into the region (here, the determination of a caching rate to maintain a level of content presentation of streamed content is analogous to determining first network parameters that will achieve a target quality score)]; 
configuring a communication system of the vehicle according to the first network parameters [Rao ¶ 0059: in response to determining that it is going to enter the region (of low signal quality), the mobile device can instruct applications to begin caching wirelessly streamed data at a rate faster than a rate at which the one or more applications had been caching wirelessly streamed data].
However, Rao does not explicitly disclose establishing, by the vehicle, a first connection to a first network; and transmitting, by the communication system, a first data stream over the first network.
However, in a similar field of endeavor, Addepalli teaches establishing, by the vehicle, a first connection to a first network [Addepalli ¶ 0023: An OBU may also be able to connect to multiple access points simultaneously, using either multiple physical interfaces or virtual interfaces (i.e. a first connection may be established over a first network)]; and
transmitting, by the communication system, a first data stream over the first network [Addepalli ¶ 0023: packets can be sent on different physical or virtual wireless interfaces (e.g., WiFi, 3G, etc.) to and from an OBU (packets/stream can be sent from OBU of vehicle over WiFi, i.e., first network)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of obtaining network performance data associated with a network at a predicted vehicle location to be used for configuring a communication system of the vehicle as taught by Rao with the method of connecting to a plurality of networks simultaneously for the transmission and reception of packet streams by a vehicle as taught by Addepalli.  The motivation to do so would be to improve quality of service in a high mobility network environment [Addepalli ¶ 0003].
Regarding claim 2, Rao in view of Addepalli teaches the method of claim 1, further comprising: 
obtaining second network performance data of the second network [Rao ¶ 0038: mobile device can receive map data that indicates, for each particular region designated within the map data, a wireless network communication service signal quality existing within that particular region; ¶ 0059: each of a plurality of maps associated with a particular network (i.e. first map data associated with first network, second map data associated with second network, etc.; see also ¶ 0060: may data associated with different network provider or network type, e.g., 2G, 3G, 4G, etc.] associated with the predicted future state of the vehicle [Rao ¶ 0038: mobile device can determine that it is traveling on a course that will take it into a region of the map data]; 
applying the model of the second network to determine, based on the second network performance data [Rao ¶ 0059: based at least in part on wireless network communication service signal qualities that are associated with different regions of the particular map (here, signal qualities are analogous to first network performance data mapped, i.e. modeled, to specific geographic regions which may correspond to different networks, i.e. a first network, a second network, etc.; see also ¶¶ 0060-0061: different models relating to signal quality at, e.g., certain times, for certain networks technologies, etc.; see also ¶ 0038: ), the mobile device can determine that it is going to enter a region having a wireless network communication service signal quality that is less than a specified threshold], second network parameters that the model predicts will achieve at least a second target quality score when applied to configure the connection of the vehicle to the second network [Rao ¶ 0039: the mobile device can determine an amount of time that it is going to be traveling within the region (see ¶ 0059: different maps may correspond to first network, second network, etc.) and can instruct applications to begin caching wirelessly streamed data at a rate that enables the applications to pre-cache a quantity of data sufficient to permit the applications to continue presenting content, throughout the mobile device's presence within the region, at a rate at least as fast as a rate at which the applications had been presenting the content prior to the mobile device's entry into the region (here, the determination of a caching rate to maintain a level of content presentation of streamed content is analogous to determining second network parameters that will achieve a target quality score)]; 
configuring the communication system of the vehicle according to the second network parameters [Rao ¶ 0059: in response to determining that it is going to enter the region (of low signal quality), the mobile device can instruct applications to begin caching wirelessly streamed data at a rate faster than a rate at which the one or more applications had been caching wirelessly streamed data].
However, Rao does not explicitly disclose establishing, by the vehicle, a second connection to a second network concurrently with the first connection to the first network; and transmitting, by the communication system, a second data stream over the second network.
However, Addepalli teaches establishing, by the vehicle, a second connection to a second network concurrently with the first connection to the first network [Addepalli ¶ 0023: An OBU may also be able to connect to multiple access points simultaneously (i.e. concurrently), using either multiple physical interfaces or virtual interfaces (i.e. a second connection may be established over a second network)]; and 
transmitting, by the communication system, a second data stream over the second network [Addepalli ¶ 0023: packets can be sent on different physical or virtual wireless interfaces (e.g., WiFi, 3G, etc.) to and from an OBU, thus providing multi-path transmission for additional loss resilience (packets/stream can be sent from OBU of vehicle over 3G, i.e., second network)].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 3, Rao in view of Addepalli teaches method of claim 2, however, Rao does not explicitly disclose wherein the second data stream includes data redundant to the first data stream.
However, Addepalli teaches wherein the second data stream includes data redundant to the first data stream [Addepalli ¶ 0023: packets can be sent on different physical or virtual wireless interfaces (e.g., WiFi, 3G, etc.) to and from an OBU, thus providing multi-path transmission for additional loss resilience; ¶ 0024: data may be redundant data].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 7, Rao in view of Addepalli teaches method of claim 1, wherein the first network performance data in a geospatial database is obtained according to a data collection process comprising obtaining network performance data for a population of vehicles operating at different locations while applying a range of different network parameters [Rao ¶ 0057: a network communication signal quality map based on signal quality measurements uploaded from various mobile devices, e.g., signal quality from first region and signal quality for a second region each from a first mobile device and second mobile device; ¶ 0058: the server can send, to each of the mobile devices (and potentially others also), at least a portion of the stored map data].
Regarding claim 10, Rao teaches a non-transitory computer-readable storage medium storing instructions for controlling network parameters of a vehicle, the instructions when executed by a processor causing the processor to perform steps [Rao ¶ 0022: system memory can be a read-and-write memory device or a volatile read-and-write memory, such as dynamic random access memory.  The system memory can store some or all of the instructions and data that the processor needs at runtime] including: 
predicting based on sensed information of the vehicle, a predicted future state of the vehicle including future position information [Rao ¶ 0036: based at least in part on the mobile device's current location, the mobile device's current direction of travel, and the mobile device's current speed of travel, collected from sensors, the mobile device can determine that it will enter the region within a specified threshold amount of time (i.e. future position)]; 
obtaining first network performance data of the first network [Rao ¶ 0038: mobile device can receive map data that indicates, for each particular region designated within the map data, a wireless network communication service signal quality existing within that particular region; ¶ 0059: each of a plurality of maps associated with a particular network] associated with the predicted future state of the vehicle [Rao ¶ 0038: mobile device can determine that it is traveling on a course that will take it into a region of the map data]; 
applying a model of the first network to determine, based on the first network performance data [Rao ¶ 0059: based at least in part on wireless network communication service signal qualities that are associated with different regions of the particular map (here, signal qualities are analogous to first network performance data mapped, i.e. modeled, to specific geographic regions; see also ¶¶ 0060-0061: different models relating to signal quality at, e.g., certain times, for certain networks technologies, etc.), the mobile device can determine that it is going to enter a region having a wireless network communication service signal quality that is less than a specified threshold], first network parameters that the model predicts will achieve at least a first target quality score when applied to configure the connection of the vehicle to the first network [Rao ¶ 0039: the mobile device can determine an amount of time that it is going to be traveling within the region and can instruct applications to begin caching wirelessly streamed data at a rate that enables the applications to pre-cache a quantity of data sufficient to permit the applications to continue presenting content, throughout the mobile device's presence within the region, at a rate at least as fast as a rate at which the applications had been presenting the content prior to the mobile device's entry into the region (here, the determination of a caching rate to maintain a level of content presentation of streamed content is analogous to determining first network parameters that will achieve a target quality score)]; 
configuring a communication system of the vehicle according to the first network parameters [Rao ¶ 0059: in response to determining that it is going to enter the region (of low signal quality), the mobile device can instruct applications to begin caching wirelessly streamed data at a rate faster than a rate at which the one or more applications had been caching wirelessly streamed data.
However, Rao does not explicitly disclose establishing, by the vehicle, a first connection to a first network; and transmitting, by the communication system, a first data stream over the first network.
However, in a similar field of endeavor, Addepalli teaches establishing, by the vehicle, a first connection to a first network [Addepalli ¶ 0023: An OBU may also be able to connect to multiple access points simultaneously, using either multiple physical interfaces or virtual interfaces (i.e. a first connection may be established over a first network)]; and 
transmitting, by the communication system, a first data stream over the first network [Addepalli ¶ 0023: packets can be sent on different physical or virtual wireless interfaces (e.g., WiFi, 3G, etc.) to and from an OBU (packets/stream can be sent from OBU of vehicle over WiFi, i.e., first network)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of obtaining network performance data associated with a network at a predicted vehicle location to be used for configuring a communication system of the vehicle as taught by Rao with the method of connecting to a plurality of networks simultaneously for the transmission and reception of packet streams by a vehicle as taught by Addepalli.  The motivation to do so would be to improve quality of service in a high mobility network environment [Addepalli ¶ 0003].
Regarding claim 11, Rao in view of Addepalli teaches the non-transitory computer-readable storage medium of claim 10, the instructions when executed further causing the processor to perform steps including: 
obtaining second network performance data of the second network [Rao ¶ 0038: mobile device can receive map data that indicates, for each particular region designated within the map data, a wireless network communication service signal quality existing within that particular region; ¶ 0059: each of a plurality of maps associated with a particular network (i.e. first map data associated with first network, second map data associated with second network, etc.; see also ¶ 0060: may data associated with different network provider or network type, e.g., 2G, 3G, 4G, etc.] associated with the predicted future state of the vehicle [Rao ¶ 0038: mobile device can determine that it is traveling on a course that will take it into a region of the map data]; 
applying a model of the second network to determine, based on the second network performance data, second network parameters that the model predicts will achieve at least a second target quality score when applied to configure the connection of the vehicle to the second network [Rao ¶ 0039: the mobile device can determine an amount of time that it is going to be traveling within the region (see ¶ 0059: different maps may correspond to first network, second network, etc.) and can instruct applications to begin caching wirelessly streamed data at a rate that enables the applications to pre-cache a quantity of data sufficient to permit the applications to continue presenting content, throughout the mobile device's presence within the region, at a rate at least as fast as a rate at which the applications had been presenting the content prior to the mobile device's entry into the region (here, the determination of a caching rate to maintain a level of content presentation of streamed content is analogous to determining second network parameters that will achieve a target quality score)]; 
configuring the communication system of the vehicle according to the second network parameters [Rao ¶ 0059: in response to determining that it is going to enter the region (of low signal quality), the mobile device can instruct applications to begin caching wirelessly streamed data at a rate faster than a rate at which the one or more applications had been caching wirelessly streamed data].
However, Rao does not explicitly disclose establishing, by the vehicle, a second connection to a second network concurrently with the first connection to the first network; and transmitting, by the communication system, a second data stream over the second network.
However, Addepalli teaches establishing, by the vehicle, a second connection to a second network concurrently with the first connection to the first network [Addepalli ¶ 0023: An OBU may also be able to connect to multiple access points simultaneously (i.e. concurrently), using either multiple physical interfaces or virtual interfaces (i.e. a second connection may be established over a second network)]; and 
transmitting, by the communication system, a second data stream over the second network [Addepalli ¶ 0023: packets can be sent on different physical or virtual wireless interfaces (e.g., WiFi, 3G, etc.) to and from an OBU, thus providing multi-path transmission for additional loss resilience (packets/stream can be sent from OBU of vehicle over 3G, i.e., second network)].
The motivation to combine these references is illustrated in the rejection of claim 10 above.
Regarding claim 12, Rao in view of Addepalli  teaches the non-transitory computer-readable storage medium of claim 11, however, Rao does not explicitly disclose wherein the second data stream includes data redundant to the first data stream.
However, Addepalli teaches wherein the second data stream includes data redundant to the first data stream [Addepalli ¶ 0023: packets can be sent on different physical or virtual wireless interfaces (e.g., WiFi, 3G, etc.) to and from an OBU, thus providing multi-path transmission for additional loss resilience; ¶ 0024: data may be redundant data].
The motivation to combine these references is illustrated in the rejection of claim 10 above.
Regarding claim 16, Rao in view of Addepalli  teaches the non-transitory computer-readable storage medium of claim 10, wherein the first network performance data in a geospatial database is obtained according to a data collection process comprising obtaining network performance data for a population of vehicles operating at different locations while applying a range of different network parameters [Rao ¶ 0057: a network communication signal quality map based on signal quality measurements uploaded from various mobile devices, e.g., signal quality from first region and signal quality for a second region each from a first mobile device and second mobile device; ¶ 0058: the server can send, to each of the mobile devices (and potentially others also), at least a portion of the stored map data].
Regarding claim 19, Rao teaches a vehicle system comprising: 
a plurality of vehicle sensors [Rao ¶ 0043: mobile device's sensors, potentially including the device's accelerometer, gyroscope, and barometer]; 
a processor [Rao ¶ 0021: processing unit(s) 105]; and 
a non-transitory computer-readable storage medium storing instructions for controlling network parameters of a vehicle, the instructions when executed by the processor causing the processor to perform steps [Rao ¶ 0022: system memory can be a read-and-write memory device or a volatile read-and-write memory, such as dynamic random access memory.  The system memory can store some or all of the instructions and data that the processor needs at runtime] including: 
predicting based on sensed information of the vehicle, a predicted future state of the vehicle including future position information [Rao ¶ 0036: based at least in part on the mobile device's current location, the mobile device's current direction of travel, and the mobile device's current speed of travel, collected from sensors, the mobile device can determine that it will enter the region within a specified threshold amount of time (i.e. future position)]; 
obtaining first network performance data of the first network [Rao ¶ 0038: mobile device can receive map data that indicates, for each particular region designated within the map data, a wireless network communication service signal quality existing within that particular region; ¶ 0059: each of a plurality of maps associated with a particular network]  associated with the predicted future state of the vehicle [Rao ¶ 0038: mobile device can determine that it is traveling on a course that will take it into a region of the map data]; 
applying a model of the first network to determine, based on the first network performance data [Rao ¶ 0059: based at least in part on wireless network communication service signal qualities that are associated with different regions of the particular map (here, signal qualities are analogous to first network performance data mapped, i.e. modeled, to specific geographic regions; see also ¶¶ 0060-0061: different models relating to signal quality at, e.g., certain times, for certain networks technologies, etc.), the mobile device can determine that it is going to enter a region having a wireless network communication service signal quality that is less than a specified threshold], first network parameters that the model predicts will achieve at least a first target quality score when applied to configure the connection of the vehicle to the first network [Rao ¶ 0039: the mobile device can determine an amount of time that it is going to be traveling within the region and can instruct applications to begin caching wirelessly streamed data at a rate that enables the applications to pre-cache a quantity of data sufficient to permit the applications to continue presenting content, throughout the mobile device's presence within the region, at a rate at least as fast as a rate at which the applications had been presenting the content prior to the mobile device's entry into the region (here, the determination of a caching rate to maintain a level of content presentation of streamed content is analogous to determining first network parameters that will achieve a target quality score)]; 
configuring a communication system of the vehicle according to the first network parameters [Rao ¶ 0059: in response to determining that it is going to enter the region (of low signal quality), the mobile device can instruct applications to begin caching wirelessly streamed data at a rate faster than a rate at which the one or more applications had been caching wirelessly streamed data].
However, Rao does not explicitly disclose a drive system; establishing, by the vehicle, a first connection to a first network; and transmitting, by the communication system, a first data stream over the first network.
However, in a similar field of endeavor, Addepalli teaches a drive system [Addepalli ¶ 0016: vehicle controllers 216a-c]; 
establishing, by the vehicle, a first connection to a first network [Addepalli ¶ 0023: An OBU may also be able to connect to multiple access points simultaneously, using either multiple physical interfaces or virtual interfaces (i.e. a first connection may be established over a first network)]; and 
transmitting, by the communication system, a first data stream over the first network [Addepalli ¶ 0023: packets can be sent on different physical or virtual wireless interfaces (e.g., WiFi, 3G, etc.) to and from an OBU (packets/stream can be sent from OBU of vehicle over WiFi, i.e., first network)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of obtaining network performance data associated with a network at a predicted vehicle location to be used for configuring a communication system of the vehicle as taught by Rao with the method of connecting to a plurality of networks simultaneously for the transmission and reception of packet streams by a vehicle as taught by Addepalli.  The motivation to do so would be to improve quality of service in a high mobility network environment [Addepalli ¶ 0003].
Regarding claim 20, Rao in view of Addepalli  teaches the vehicle system of claim 19, the instructions when executed further causing the processor to perform steps including: 
obtaining second network performance data of the second network [Rao ¶ 0038: mobile device can receive map data that indicates, for each particular region designated within the map data, a wireless network communication service signal quality existing within that particular region; ¶ 0059: each of a plurality of maps associated with a particular network (i.e. first map data associated with first network, second map data associated with second network, etc.; see also ¶ 0060: may data associated with different network provider or network type, e.g., 2G, 3G, 4G, etc.] associated with the predicted future state of the vehicle [Rao ¶ 0038: mobile device can determine that it is traveling on a course that will take it into a region of the map data]; 
applying a model of the second network to determine, based on the second network performance data, second network parameters that the model predicts will achieve at least a second target quality score when applied to configure the connection of the vehicle to the second network [Rao ¶ 0039: the mobile device can determine an amount of time that it is going to be traveling within the region (see ¶ 0059: different maps may correspond to first network, second network, etc.) and can instruct applications to begin caching wirelessly streamed data at a rate that enables the applications to pre-cache a quantity of data sufficient to permit the applications to continue presenting content, throughout the mobile device's presence within the region, at a rate at least as fast as a rate at which the applications had been presenting the content prior to the mobile device's entry into the region (here, the determination of a caching rate to maintain a level of content presentation of streamed content is analogous to determining second network parameters that will achieve a target quality score)]; 
configuring the communication system of the vehicle according to the second network parameters [Rao ¶ 0059: in response to determining that it is going to enter the region (of low signal quality), the mobile device can instruct applications to begin caching wirelessly streamed data at a rate faster than a rate at which the one or more applications had been caching wirelessly streamed data].
However, Rao does not explicitly disclose a drive system; establishing, by the vehicle, a first connection to a first network; and transmitting, by the communication system, a first data stream over the first network.
However, in a similar field of endeavor, Addepalli teaches a drive system [Addepalli ¶ 0016: vehicle controllers 216a-c]; 
establishing, by the vehicle, a first connection to a first network [Addepalli ¶ 0023: An OBU may also be able to connect to multiple access points simultaneously, using either multiple physical interfaces or virtual interfaces (i.e. a first connection may be established over a first network)]; and 
transmitting, by the communication system, a first data stream over the first network [Addepalli ¶ 0023: packets can be sent on different physical or virtual wireless interfaces (e.g., WiFi, 3G, etc.) to and from an OBU (packets/stream can be sent from OBU of vehicle over WiFi, i.e., first network)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of obtaining network performance data associated with a network at a predicted vehicle location to be used for configuring a communication system of the vehicle as taught by Rao with the method of connecting to a plurality of networks simultaneously for the transmission and reception of packet streams by a vehicle as taught by Addepalli.  The motivation to do so would be to improve quality of service in a high mobility network environment [Addepalli ¶ 0003].

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Addepalli in view of Jain et al. (US 2017/0222901; “Jain”; cited in IDS submitted on 06/04/2021) in view of Williammee et al. (US 2019/0166534; “Williammee”; cited in IDS submitted on 06/04/2021).
Regarding claim 4, Rao in view of Addepalli teaches method of claim 1, however, does not explicitly disclose wherein determining the first network parameters comprises: determining, from a geospatial database, a plurality of predicted candidate quality scores resulting from a range of candidate network parameters.
However, in a similar field of endeavor, Jain teaches wherein determining the first network parameters comprises: determining, from a geospatial database, a plurality of predicted candidate quality scores resulting from a range of candidate network parameters [Jain ¶ 0073: client requests performance parameters from a data base relating to a geographical area; ¶ 0064: database is built based on geographic location on network access points and associated performance parameters, e.g., signal strength, application throughput, network latency, and packet loss (i.e. a plurality of candidate scores from a range of network parameters].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of obtaining network performance data associated with a network at a predicted vehicle location to be used for configuring a communication system of the vehicle as taught by Rao with the method of obtaining a plurality of network performance parameters associated with access points at a certain geographic location as taught by Jain.  The motivation to do so would be to improve efficiency when selecting a wireless network [Jain ¶ 0002].
However, Rao in view of Addepalli in view of Jain does not explicitly disclose identifying the first network parameters from the candidate network parameters that results in the first target predicted quality score.
However, in a similar field of endeavor, Williammee teaches identifying the first network parameters from the candidate network parameters that results in the first target predicted quality score [Williammee ¶ 0054: UE determines carrier switching score for available carrier networks (i.e. first network parameters); ¶ 0055: UE determines to switch carrier networks based on carrier switch score of currently-connected carrier network relative to carrier switch score of another available carrier network using, e.g., meeting of a threshold difference between the current score an another score (i.e. network is selected that meets a target score)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of obtaining network performance data associated with a network at a predicted vehicle location to be used for configuring a communication system of the vehicle as taught by Rao with the method of network selection based on a comparison of predicted network quality with a current network quality score as taught by Williammee.  The motivation to do so would be to allow for switching of carrier networks while minimizing adverse user experience [Williammee ¶ 0003].
Regarding claim 13, Rao in view of Addepalli  teaches the non-transitory computer-readable storage medium of claim 10, however, does not explicitly disclose wherein determining the first network parameters comprises: determining, from a geospatial database, a plurality of predicted candidate quality scores resulting from a range of candidate network parameters.
However, in a similar field of endeavor, Jain teaches wherein determining the first network parameters comprises: determining, from a geospatial database, a plurality of predicted candidate quality scores resulting from a range of candidate network parameters [Jain ¶ 0073: client requests performance parameters from a data base relating to a geographical area; ¶ 0064: database is built based on geographic location on network access points and associated performance parameters, e.g., signal strength, application throughput, network latency, and packet loss (i.e. a plurality of candidate scores from a range of network parameters].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of obtaining network performance data associated with a network at a predicted vehicle location to be used for configuring a communication system of the vehicle as taught by Rao with the method of obtaining a plurality of network performance parameters associated with access points at a certain geographic location as taught by Jain.  The motivation to do so would be to improve efficiency when selecting a wireless network [Jain ¶ 0002].
However, Rao in view of Addepalli in view of Jain does not explicitly disclose identifying the first network parameters from the candidate network parameters that results in the first target predicted quality score.
However, in a similar field of endeavor, Williammee teaches identifying the first network parameters from the candidate network parameters that results in the first target predicted quality score [Williammee ¶ 0054: UE determines carrier switching score for available carrier networks (i.e. first network parameters); ¶ 0055: UE determines to switch carrier networks based on carrier switch score of currently-connected carrier network relative to carrier switch score of another available carrier network using, e.g., meeting of a threshold difference between the current score an another score (i.e. network is selected that meets a target score)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of obtaining network performance data associated with a network at a predicted vehicle location to be used for configuring a communication system of the vehicle as taught by Rao with the method of network selection based on a comparison of predicted network quality with a current network quality score as taught by Williammee.  The motivation to do so would be to allow for switching of carrier networks while minimizing adverse user experience [Williammee ¶ 0003].

Claims 5, 8, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Addepalli in view of Wang et al. (US 9,900,251; “Wang ‘251”; cited in IDS submitted on 06/04/2021)].
Regarding claim 5, Rao in view of Addepalli teaches method of claim 1, wherein determining the first network parameters comprises: obtaining a first predicted performance value associated with a first performance attribute [Rao ¶ 0038: mobile device can receive map data that indicates, for each particular region designated within the map data, a wireless network communication service signal quality existing within that particular region; ¶ 0059: each of a plurality of maps associated with a particular network; ¶ 0033: "signal quality" can include, but is not limited to, the signal strength and noise levels of the mobile device's wireless transmission, the bit error rate of the encoded data on the channel, and the application-level throughput (i.e. signal quality can include a first performance value)] based on the predicted future state of the vehicle [Rao ¶ 0038: mobile device can determine that it is traveling on a course that will take it into a region of the map data]; 
obtaining a second predicted performance value associated with a second performance attribute [Rao ¶ 0038: mobile device can receive map data that indicates, for each particular region designated within the map data, a wireless network communication service signal quality existing within that particular region; ¶ 0059: each of a plurality of maps associated with a particular network; ¶ 0033: "signal quality" can include, but is not limited to, the signal strength and noise levels of the mobile device's wireless transmission, the bit error rate of the encoded data on the channel, and the application-level throughput (i.e. signal quality can include a second performance value)] based on the predicted future state of the vehicle [Rao ¶ 0038: mobile device can determine that it is traveling on a course that will take it into a region of the map data].
However, Rao in view of Addepalli does not explicitly disclose applying a predefined utility function to the first predicted performance value and the second predicted performance value to generate the first target predicted quality score.
However, in a similar field of endeavor, Wang ‘251 teaches applying a predefined utility function to the first predicted performance value and the second predicted performance value to generate the first target predicted quality score [Wang ‘251 col. 4, ll. 45-58: wireless network interface driver module may use a formula, heuristic, weighting, and/or scoring scheme to evaluate the quality of network connections based on wireless network connection attributes including TX/RX bit rate usage; TX/RX retries (for example on per bit rate basis); RSSI; and its radio PHY type (see also claim 1: quality score based on at least two attributes including bit rate)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of obtaining network performance data associated with a network at a predicted vehicle location to be used for configuring a communication system of the vehicle as taught by Rao with the method of computing a network quality score based on at least two network quality values as taught by Wang ‘251.  The motivation to do so would be to guarantee a minimum level of performance to some or all of the network data flows [Wang ‘251 col. 1, ll. 53-55].
Regarding claim 8, Rao in view of Addepalli teaches method of claim 1, however, does not explicitly disclose wherein the first network parameters comprise at least one of a congestion window value and a bit rate.
However, in a similar field of endeavor, Wang ‘251 teaches wherein the first network parameters comprise at least one of a congestion window value and a bit rate [Wang ‘251 col. 4, ll. 45-58: wireless network interface driver module may use a formula, heuristic, weighting, and/or scoring scheme to evaluate the quality of network connections based on wireless network connection attributes including TX/RX bit rate usage; TX/RX retries (for example on per bit rate basis); RSSI; and its radio PHY type (see also claim 1: quality score based on at least two attributes including bit rate)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of obtaining network performance data associated with a network at a predicted vehicle location to be used for configuring a communication system of the vehicle as taught by Rao with the method of computing a network quality score based on at least two network quality values as taught by Wang ‘251.  The motivation to do so would be to guarantee a minimum level of performance to some or all of the network data flows [Wang ‘251 col. 1, ll. 53-55].
Regarding claim 14, Rao in view of Addepalli  teaches the non-transitory computer-readable storage medium of claim 10, wherein determining the first network parameters comprises: obtaining a first predicted performance value associated with a first performance attribute [Rao ¶ 0038: mobile device can receive map data that indicates, for each particular region designated within the map data, a wireless network communication service signal quality existing within that particular region; ¶ 0059: each of a plurality of maps associated with a particular network; ¶ 0033: "signal quality" can include, but is not limited to, the signal strength and noise levels of the mobile device's wireless transmission, the bit error rate of the encoded data on the channel, and the application-level throughput (i.e. signal quality can include a first performance value)] based on the predicted future state of the vehicle [Rao ¶ 0038: mobile device can determine that it is traveling on a course that will take it into a region of the map data]; 
obtaining a second predicted performance value associated with a second performance attribute [Rao ¶ 0038: mobile device can receive map data that indicates, for each particular region designated within the map data, a wireless network communication service signal quality existing within that particular region; ¶ 0059: each of a plurality of maps associated with a particular network; ¶ 0033: "signal quality" can include, but is not limited to, the signal strength and noise levels of the mobile device's wireless transmission, the bit error rate of the encoded data on the channel, and the application-level throughput (i.e. signal quality can include a second performance value)] based on the predicted future state of the vehicle [Rao ¶ 0038: mobile device can determine that it is traveling on a course that will take it into a region of the map data].
applying a predefined utility function to the first predicted performance value and the second predicted performance value to generate the first target predicted quality score However, Rao in view of Addepalli does not explicitly disclose applying a predefined utility function to the first predicted performance value and the second predicted performance value to generate the first target predicted quality score.
However, in a similar field of endeavor, Wang ‘251 teaches applying a predefined utility function to the first predicted performance value and the second predicted performance value to generate the first target predicted quality score [Wang ‘251 col. 4, ll. 45-58: wireless network interface driver module may use a formula, heuristic, weighting, and/or scoring scheme to evaluate the quality of network connections based on wireless network connection attributes including TX/RX bit rate usage; TX/RX retries (for example on per bit rate basis); RSSI; and its radio PHY type (see also claim 1: quality score based on at least two attributes including bit rate)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of obtaining network performance data associated with a network at a predicted vehicle location to be used for configuring a communication system of the vehicle as taught by Rao with the method of computing a network quality score based on at least two network quality values as taught by Wang ‘251.  The motivation to do so would be to guarantee a minimum level of performance to some or all of the network data flows [Wang ‘251 col. 1, ll. 53-55].
Regarding claim 17, Rao in view of Addepalli  teaches the non-transitory computer-readable storage medium of claim 10, however, does not explicitly disclose wherein the first network parameters comprise at least one of a congestion window value and a bit rate.
However, in a similar field of endeavor, Wang ‘251 teaches wherein the first network parameters comprise at least one of a congestion window value and a bit rate [Wang ‘251 col. 4, ll. 45-58: wireless network interface driver module may use a formula, heuristic, weighting, and/or scoring scheme to evaluate the quality of network connections based on wireless network connection attributes including TX/RX bit rate usage; TX/RX retries (for example on per bit rate basis); RSSI; and its radio PHY type (see also claim 1: quality score based on at least two attributes including bit rate)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of obtaining network performance data associated with a network at a predicted vehicle location to be used for configuring a communication system of the vehicle as taught by Rao with the method of computing a network quality score based on at least two network quality values as taught by Wang ‘251.  The motivation to do so would be to guarantee a minimum level of performance to some or all of the network data flows [Wang ‘251 col. 1, ll. 53-55].


Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view Addepalli in view of Wang et al. (US 2011/0090922); “Wang ‘922”; cited in IDS submitted on 06/04/2021).
Regarding claim 6, Rao in view of Addepalli teaches method of claim 1, wherein first performance data is retrieved from a geospatial database [Rao ¶ 0038: mobile device can receive map data that indicates, for each particular region designated within the map data, a wireless network communication service signal quality existing within that particular region].
However, Rao does not explicitly disclose further comprising: measuring performance of the first network connection; determining if the measured performance sufficiently matches performance associated with the first target predicted quality score; responsive to the measured performance not sufficiently matching, recording an anomaly with respect to the first performance data.
However, Wang ‘922 teaches measuring performance of the first network connection [Wang ‘922: UE monitors QoE]; 
determining if the measured performance sufficiently matches performance associated with the first target predicted quality score; responsive to the measured performance not sufficiently matching, recording an anomaly with respect to the first performance data [Wang ‘922 ¶ 0061: UE compares monitors QoE to expected QoE and when the monitored QoE is lower than the expected QoE, or the expected QoE is declining, the user sends a multimedia service QoE improvement request to the multimedia resource control server (here it is implied that if QoE improvement request is not sent than the monitored QoE is not lower than expected QoE (i.e., is sufficiently matching))].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of obtaining network performance data associated with a network at a predicted vehicle location to be used for configuring a communication system of the vehicle as taught by Rao with the method of indicating to a network the result of a comparison between a measured quality value with an expected quality value as taught by Wang ‘922.  The motivation to do so would be to allow for adjustments to be made by a network to achieve expected network quality [Wang ‘922 ¶ 0007].
Regarding claim 15, Rao in view of Addepalli  teaches the non-transitory computer-readable storage medium of claim 10, wherein first performance data is retrieved from a geospatial database [Rao ¶ 0038: mobile device can receive map data that indicates, for each particular region designated within the map data, a wireless network communication service signal quality existing within that particular region].
However, Rao does not explicitly disclose the instructions when executed further causing the processor to perform steps including: measuring performance of the first network connection; determining if the measured performance sufficiently matches performance associated with the first target predicted quality score; responsive to the measured performance not sufficiently matching, recording an anomaly with respect to the first performance data.
However, Wang ‘922 teaches measuring performance of the first network connection [Wang ‘922: UE monitors QoE]; 
determining if the measured performance sufficiently matches performance associated with the first target predicted quality score; responsive to the measured performance not sufficiently matching, recording an anomaly with respect to the first performance data [Wang ‘922 ¶ 0061: UE compares monitors QoE to expected QoE and when the monitored QoE is lower than the expected QoE, or the expected QoE is declining, the user sends a multimedia service QoE improvement request to the multimedia resource control server (here it is implied that if QoE improvement request is not sent than the monitored QoE is not lower than expected QoE (i.e., is sufficiently matching))].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of obtaining network performance data associated with a network at a predicted vehicle location to be used for configuring a communication system of the vehicle as taught by Rao with the method of indicating to a network the result of a comparison between a measured quality value with an expected quality value as taught by Wang ‘922.  The motivation to do so would be to allow for adjustments to be made by a network to achieve expected network quality [Wang ‘922 ¶ 0007].

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Addepalli in view of Wang ‘251 in view of Agarwal et al. (US 2014/0362712; “Agarwal”; cited in IDS submitted on 06/04/2021) in view of Williammee.
Regarding claim 9, Rao in view of Addepalli teaches the method of claim 1, however, does not explicitly disclose applying the one or more functions to the predicted future state of the vehicle.
However, in a similar field of endeavor, Wang ‘251 teaches applying the one or more functions to the predicted future state of the vehicle [Wang ‘251 col. 4, ll. 45-58: wireless network interface driver module may use a formula, heuristic, weighting, and/or scoring scheme to evaluate the quality of network connections based on wireless network connection attributes including TX/RX bit rate usage; TX/RX retries (for example on per bit rate basis); RSSI; and its radio PHY type (see also claim 1: quality score based on at least two attributes including bit rate)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of obtaining network performance data associated with a network at a predicted vehicle location to be used for configuring a communication system of the vehicle as taught by Rao with the method of computing a network quality score based on at least two network quality values as taught by Wang ‘251.  The motivation to do so would be to guarantee a minimum level of performance to some or all of the network data flows [Wang ‘251 col. 1, ll. 53-55].
However, Rao in view of Addepalli in view of Wang ‘251 does not explicitly disclose receiving one or more functions mapping the predicted future state of the vehicle to a set of candidate quality scores for a range of network parameters.
However, Agarwal teaches receiving one or more functions mapping the predicted future state of the vehicle to a set of candidate quality scores for a range of network parameters [Agarwal ¶ 0141: quality tables and formulas for quality calculations can be defined/downloaded from the proxy server].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of obtaining network performance data associated with a network at a predicted vehicle location to be used for configuring a communication system of the vehicle as taught by Rao with the method of receiving a function for determining network quality from a network side server as taught by Agarwal.  The motivation to do so would be to facilitate measurements, computations, determinations, assessments, evaluations, quantifications or qualification of QoE and/or other suitable measurement of user experience to select the best network or the best radio/protocol [Agarwal ¶ 0025].
However, Rao in view of Addepalli in view of Wang ‘251 in view of Agarwal does not explicitly disclose identifying the first network parameters from the candidate network parameters that results in the first target predicted quality score.
However, in a similar field of endeavor, Williammee teaches identifying the first network parameters from the candidate network parameters that results in the first target predicted quality score [Williammee ¶ 0054: UE determines carrier switching score for available carrier networks (i.e. first network parameters); ¶ 0055: UE determines to switch carrier networks based on carrier switch score of currently-connected carrier network relative to carrier switch score of another available carrier network using, e.g., meeting of a threshold difference between the current score an another score (i.e. network is selected that meets a target score)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of obtaining network performance data associated with a network at a predicted vehicle location to be used for configuring a communication system of the vehicle as taught by Rao with the method of network selection based on a comparison of predicted network quality with a current network quality score as taught by Williammee.  The motivation to do so would be to allow for switching of carrier networks while minimizing adverse user experience [Williammee ¶ 0003].
Regarding claim 18, Rao in view of Addepalli  teaches the non-transitory computer-readable storage medium of claim 10, however, does not explicitly disclose applying the one or more functions to the predicted future state of the vehicle.
However, in a similar field of endeavor, Wang ‘251 teaches applying the one or more functions to the predicted future state of the vehicle [Wang ‘251 col. 4, ll. 45-58: wireless network interface driver module may use a formula, heuristic, weighting, and/or scoring scheme to evaluate the quality of network connections based on wireless network connection attributes including TX/RX bit rate usage; TX/RX retries (for example on per bit rate basis); RSSI; and its radio PHY type (see also claim 1: quality score based on at least two attributes including bit rate)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of obtaining network performance data associated with a network at a predicted vehicle location to be used for configuring a communication system of the vehicle as taught by Rao with the method of computing a network quality score based on at least two network quality values as taught by Wang ‘251.  The motivation to do so would be to guarantee a minimum level of performance to some or all of the network data flows [Wang ‘251 col. 1, ll. 53-55].
However, Rao in view of Addepalli in view of Wang ‘251 does not explicitly disclose receiving one or more functions mapping the predicted future state of the vehicle to a set of candidate quality scores for a range of network parameters.
However, Agarwal teaches receiving one or more functions mapping the predicted future state of the vehicle to a set of candidate quality scores for a range of network parameters [Agarwal ¶ 0141: quality tables and formulas for quality calculations can be defined/downloaded from the proxy server].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of obtaining network performance data associated with a network at a predicted vehicle location to be used for configuring a communication system of the vehicle as taught by Rao with the method of receiving a function for determining network quality from a network side server as taught by Agarwal.  The motivation to do so would be to facilitate measurements, computations, determinations, assessments, evaluations, quantifications or qualification of QoE and/or other suitable measurement of user experience to select the best network or the best radio/protocol [Agarwal ¶ 0025].
However, Rao in view of Addepalli in view of Wang ‘251 in view of Agarwal does not explicitly disclose identifying the first network parameters from the candidate network parameters that results in the first target predicted quality score.
However, in a similar field of endeavor, Williammee teaches identifying the first network parameters from the candidate network parameters that results in the first target predicted quality score [Williammee ¶ 0054: UE determines carrier switching score for available carrier networks (i.e. first network parameters); ¶ 0055: UE determines to switch carrier networks based on carrier switch score of currently-connected carrier network relative to carrier switch score of another available carrier network using, e.g., meeting of a threshold difference between the current score an another score (i.e. network is selected that meets a target score)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of obtaining network performance data associated with a network at a predicted vehicle location to be used for configuring a communication system of the vehicle as taught by Rao with the method of network selection based on a comparison of predicted network quality with a current network quality score as taught by Williammee.  The motivation to do so would be to allow for switching of carrier networks while minimizing adverse user experience [Williammee ¶ 0003].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/           Primary Examiner, Art Unit 2474